             Case 3:21-cv-00164-BAJ-SDJ                   Document 1          03/19/21 Page 1 of 5




                                   UNITED STATES DISTRICT COURT

                                   MIDDLE DISTRICT OF LOUISIANA

 MARCUS COLLINS
                                                                    CIVIL ACTION NO. 3:21-cv-164
 VERSUS
                                                                    JUDGE:
 THE KANSAS CITY SOUTHERN
 RAILWAY COMPANY and ABC                                            MAGISTRATE JUDGE:
 INSURANCE COMPANY


                                            NOTICE OF REMOVAL


        Pursuant to 28 U.S.C. §§ 1332 and 1441, Defendant The Kansas City Southern Railway

Company (“KCS”), without waiving any rights, defenses, exceptions, or objections, hereby

removes the state court action entitled “Marcus Collins vs. The Kansas City Southern Railway

Company and ABC Insurance Company” bearing Civil Action No. C-704551 in the 19th Judicial

District Court for the Parish of East Baton Rouge, State of Louisiana, to the United States District

Court for the Middle District of Louisiana, on the following grounds:

        I.         OVERVIEW

1.      Plaintiff Marcus Collins (“Plaintiff”) served KCS with a Citation and Petition filed in the

19th Judicial District Court for the Parish of East Baton Rouge, State of Louisiana on February 25,

2021. Copies of the Citation and Petition are attached hereto as Exhibit A. No other process,

pleadings, or orders have been served on KCS.1




        1
            A copy of the docket is attached to this pleading as Exhibit B.
                                                            1
PD.31399712.1
             Case 3:21-cv-00164-BAJ-SDJ          Document 1        03/19/21 Page 2 of 5




2.      This Notice of Removal is being filed with this Court within thirty (30) days after KCS

received a copy of Plaintiff’s initial pleading setting forth the claims for relief upon which

Plaintiff’s action is based.

3.      This Court is the proper district court for removal because the State Court Action is pending

within this district.

4.      This Court has jurisdiction over this matter pursuant to 28 U.S.C. § 1332, diversity of

citizenship, because (1) the requisite diversity of citizenship exists between Plaintiff and the

diverse defendant, KCS; (2) ABC Insurance Company’s citizenship is not considered for the

purposes of removal; and (3) the amount in controversy exceeds $75,000.00, exclusive of interest

and costs.

5.      Promptly after filing this Notice of Removal, written notice hereof will be given to Plaintiff

and will be filed with the Clerk of Court for the 19th Judicial District Court for the Parish of East

Baton Rouge, State of Louisiana, in conformity with 28 U.S.C. § 1446(d).

        II.     PARTIES

6.      Plaintiff is, upon information and belief, a person of the full age of majority, and a resident,

domiciliary, and citizen of Louisiana.

7.      Defendant KCS is not a citizen of Louisiana. KCS is a non-governmental corporation

whose state of incorporation and principal place of business is Missouri.

8.      ABC Insurance Company is a fictitious entity.

        III.    DIVERSITY REQUIREMENT

9.      All of the properly joined parties are diverse.

10.     Plaintiff is a resident and domiciliary of Ouachita Parish, Louisiana. See Ex. A at 1.


                                                   2
PD.31399712.1
          Case 3:21-cv-00164-BAJ-SDJ             Document 1       03/19/21 Page 3 of 5




11.     KCS is a foreign corporation and citizen of the state of Missouri for the purposes of

determining diversity. Id.

12.     ABC Insurance company is a fictitious entity whose citizenship is disregarded for the

purposes of determining whether diversity jurisdiction exists. 28 U.S.C.S. § 1441(b)(1) (“In

determining whether a civil action is removable on the basis of the jurisdiction under section

1332(a) of this title, the citizenship of defendants sued under fictitious names shall be

disregarded.”).

        IV.       AMOUNT IN CONTROVERSY

13.     It is facially apparent that the amount in controversy, exclusive of interests and costs,

exceeds $75,000.00.

14.     Although Plaintiff has not specifically pled an amount in controversy, it is facially apparent

that the claims are likely to exceed $75,000.00. Plaintiff alleges that he “suffered great bodily

injuries and mental anguish which began on or about February 10, 2020.” Ex. A at ¶ 5. Plaintiff

further claims that he “suffered serious injuries to his knee, elbow, hip and moderate to severe

injuries to shoulder and neck.” Id. at ¶ 6.

15.     Upon information and belief, these injuries include multiple severed appendages.

16.     Plaintiff is seeking damages for all damages he suffered as a result of his injuries, which

could include medical expenses, lost wages, and loss of earning capacity. Id. at pg. 2.

17.     Taken together, these allegations establish that the amount in controversy exceeds

$75,000.00. See, e.g., George v. Home Depot USA, Inc., No. 00-cv-0006, 2000 U.S. Dist. LEXIS

3358, *9-12 (E.D. La. Mar. 10, 2000) (holding that it was facially apparent that “serious disabling

physical injuries” combined with “medical expenses, lost wages, and loss of earning capacity,


                                                  3
PD.31399712.1
          Case 3:21-cv-00164-BAJ-SDJ             Document 1       03/19/21 Page 4 of 5




could easily reach the $75,000.00 mark”); Gebbia v. Wal-Mart Stores, Inc. 233 F.3d 880, 883 (5th

Cir. 2000).

        V.      CONSENT

18.     ABC Insurance Company is a fictitious entity that has not been served. As a result, it does

not need to consent to this removal. Gilberg v. Stepan Co., 24 F. Supp. 2d 325, 329 n.2 (D.N.J.

1998) (citing Balazik v. County of Dauphin, 44 F.3d 209, 213 & n.4 (3d Cir. 1995)).

19.     KCS, as the only proper defendant, files this Notice of Removal and consents to its filing.

        VI.     TIMING

20.     A Notice of Removal is timely when filed “within 30 days after the receipt by the defendant

through service or otherwise, of a copy of the initial pleading setting forth the claim for relief upon

which such action or proceeding is based.” 28 U.S.C. § 1446(b)(1). Because KCS was served

with a copy of the Petition on February 25, 2021, this Notice of Removal is timely.



        WHEREFORE, Defendant KCS prays that this Notice of Removal be accepted as good

and sufficient, and that the aforementioned action number C-704551 in the 19th Judicial District

Court for the Parish of East Baton Rouge, State of Louisiana, be removed to the United States

District Court for the Middle District of Louisiana for further proceedings as provided by law.


        New Orleans, Louisiana, this 19th day of March, 2021.




                                                  4
PD.31399712.1
          Case 3:21-cv-00164-BAJ-SDJ           Document 1    03/19/21 Page 5 of 5




                                            Respectfully submitted,

                                            PHELPS DUNBAR LLP

                                            BY:     /s/ Patrick A. Talley, Jr.
                                                   Patrick A. Talley, Jr. (Bar #1616)
                                                   R. Harrison Golden (Bar #38468)
                                                   Canal Place | 365 Canal Street, Suite 2000
                                                   New Orleans, Louisiana 70130-6534
                                                   Telephone: 504-566-1311
                                                   Facsimile: 504-568-9130
                                                   Email: talleyp@phelps.com
                                                           harris.golden@phelps.com


                                            ATTORNEYS FOR DEFENDANT THE
                                            KANSAS CITY SOUTHERN RAILWAY
                                            COMPANY



                               CERTIFICATE OF SERVICE

        I do hereby certify that I have on this 19th day of March, 2021, served a copy of the

foregoing pleading upon counsel for Plaintiff at the address below via e-mail and/or U.S. Mail

postage prepaid and properly addressed.

                Bobby R. Manning
                Manning Law Firm
                320 Pine Street
                Monroe, Louisiana 71201-8473

                                                   /s/ Patrick A. Talley, Jr.______________
                                                   Patrick A. Talley, Jr.




                                               5
PD.31399712.1
